 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   THE ESTATE OF CECIL ELKINS, JR., et                Case No. 1:13-cv-01483-AWI-SAB
     al.,
12                                                      ORDER DIRECTING CLERK OF COURT
                     Plaintiffs,                        TO TERMINATE MICAH CHARLES
13                                                      OSGOOD AS COUNSEL FOR
            v.                                          DEFENDANT PELAYO
14
     HIPOLITO PELAYO.,                                  (ECF No. 175)
15
                     Defendant.
16

17

18          On March 21, 2019, Defendant Hipolito Pelayo filed a proposed substitution of attorney

19 removing Micah C.E. Osgood as attorney of record. Defendant Pelayo remains represented by
20 Robert S.J. Rogoyski.           Accordingly, the Office of the Clerk is HEREBY DIRECTED to

21 terminate Micah C.E. Osgood as attorney for Defendant Pelayo.

22
     IT IS SO ORDERED.
23

24 Dated:        March 22, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
